DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-7 and 15, in the reply filed on 7/26/2021 is acknowledged. The traversal is on the ground(s) that unity of invention does exist between Groups I - II because there is a technical relationship that involves the same special technical feature. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-7 and 15 are being examined in this application.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, the recitation of “Bifidobacterium”, “Bacteroides fragilis”, “Lactobacillus 
Claim 5, the recitation of “Bifidobacterium”, “Bacteroides fragilis”, “Lactobacillus brevis”, and “Lactobacillus plantarum” should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 does not recite any transitional phrases. The transitional phrases define the scope of a claim. Without a transitional phrase, it is unclear whether “the marker being …” (line 2-4) in claim 1 are claim preamble or not? Claim 1 is interpreted as a marker for detecting Parkinson’s disease comprising one or more intestinal bacteria selected from the group consisting of Bifidobacterium, Bacteroides fragilis group, Lactobacillus brevis, and Lactobacillus plantarum subgroup.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-4 are directed to Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup. Although applicant has discovered that Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup occur in nature, this discovery does not, by itself, render Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup patent eligible. Based on the information provided in the instant specification, there is no indication that Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup have any characteristics that are different from naturally occurring Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup. The claims therefore encompass Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup that are structurally and functionally identical to naturally occurring Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup. Because there is no difference between the claimed and naturally occurring strains, the claimed strains do not have markedly different characteristics 
The claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Claims 1-4 do not recite additional component(s). Therefore, the claims as a whole adds nothing significantly more to the “product of nature” itself. Thus, the claims do not amount to significantly more than the judicial exception itself. The claims do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claims 5-7 and 15 are directed to a method for detecting deterioration of a disease condition of a Parkinson's disease patient, comprising measuring the numbers of Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup, and comparing the numbers. The claims recite a method that requires steps of “measuring” and “comparing”. The “measuring” step is recited at a high level of generality and includes any and all methods of measuring. This step is routine and conventional. The “comparing” step is very general conceptual step that amount to forming a judgment. Mental activities such as forming a judgment, observation, evaluation or opinion are examples of general concepts. The claims encompass performing the method to form a judgment, observation, or opinion based on the numbers of Bifidobacterium and/or Bacteroides fragilis group and/or Lactobacillus brevis and/or Lactobacillus plantarum subgroup, and therefore are directed to an abstract idea.
Claims 5-7 do not recite additional step(s). As such, the claims do not amount to significantly more than the abstract idea itself. Accordingly, the claims are not eligible and should be rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al (PLoS One. 2015;10(11):e0142164.).
The instant claims recite a marker for detecting Parkinson’s disease, the marker being the number of one or more intestinal bacteria selected from the group consisting of Bifidobacterium, Bacteroides fragilis group, Lactobacillus brevis, and Lactobacillus plantarum subgroup and/or the total number of intestinal bacteria.
Bifidobacterium, Bacteroides fragilis group, Lactobacillus brevis, and Lactobacillus plantarum subgroup (p.4 para 1, Table 2), wherein the sum of fecal bacteria is lower in PD patients, said PD patients frequently had constipation (p.10 para 3, Table 1), the count of Bacteroides fragilis group is lower, and the count of Lactobacillus is higher in PD patients than controls (p.5 para 4, Table 2).
Hasegawa does teach the count of Bacteroides fragilis group is lower in PD patients, the count of Lactobacillus is higher in PD patients, and said PD patients frequently had constipation (for detecting Parkinson’s disease, an intended use limitation). Claims 2-4 recite intended use limitations. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112)
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (PLoS One. 2015;10(11):e0142164.) in view of Shigemori et al (BMC Geriatrics. 2010;10:36.).
The instant claims recite a method for detecting deterioration of a disease condition of a Parkinson's disease patient, comprising measuring the numbers of one or more intestinal bacteria selected from the group consisting of Bifidobacterium, Bacteroides fragilis group, Lactobacillus brevis, and Lactobacillus plantarum subgroup and/or the total numbers of intestinal bacteria in the patient at two or more different time points and comparing the numbers.
Hasegawa teaches a method for analyzing intestinal microbiota in patients with Parkinson’s disease (PD) (p.1 Results), comprising measuring the numbers of Bifidobacterium, Bacteroides fragilis group, Lactobacillus brevis, and Lactobacillus plantarum subgroup (p.4 para 1, Table 2), wherein the sum of fecal bacteria is lower in PD patients, said PD patients frequently had constipation (p.10 para 3, Table 1), the count of Bacteroides fragilis group is lower, and the count of Lactobacillus is higher in PD patients than controls (p.5 para 4, Table 2, Supplementary Tables 2-4). Scatter plot of the coefficients of each bacterial groups/genera/species to predict disease durations and stool frequencies is demonstrated in Figure 3 (Supplementary Table 5). The stool frequency is positively correlated with Mini Mental Sate Examination (MMSE, one of the most commonly used instruments in the evaluation of global cognitive status, see Abstract of Shigemori) (p.5 para 2). Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to measure the numbers of one or more 

Hasegawa does not teach a kit for conducting the method comprises a protocol for measuring the intestinal bacteria (claim 15).
However, Hasegawa does teach a method comprises measuring the intestinal bacteria.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a kit comprises a protocol for measuring intestinal bacteria, since Hasegawa discloses a method comprises measuring intestinal bacteria for predicting Parkinson’s disease durations and stool frequencies. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a kit comprises a protocol for measuring intestinal bacteria with a reasonable expectation for successfully analyzing intestinal microbiota in patients with Parkinson’s disease. In addition, the limitation of “a protocol for measuring the intestinal bacteria” is an instructional limitation added to a method known in the art as evidenced by Hasegawa. The functional relationship between the printed matter and the associated physical substrate is not new and nonobvious. Therefore, the printed matter owed no patentable weight.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651